Title: From James Madison to William Harris Crawford, 1 October 1824
From: Madison, James
To: Crawford, William Harris


        
          Ocr. 1. 1824
        
        I return by Mrs. Cutts, the volume of the Hist: Gen: de la Diplo. France, having waited for such a conveyance, on the supposition that the delay would produce no inconvenience. The acct given in the work of the Mission of Reyneval to England, accords with his explanations of it to Mr. Monroe as I recollect them. The view taken of it by Mr. Jay, if the true one, is certainly not in itself the most probable. That the British Cabinet should seek to divide France & the U. States is more readily to be conceived, than that the French Cabinet should furnish the means for it, by a confidence so likely to be turned agst. it. To have a full understanding of the matter an authentic disclosure from the British quarter is wanted. The result whatever may have been the object of the other parties, was fortunate for the U. S.
        We learn with great pleasure that your tedious indisposition has terminated in a decided recovery of your health. To that happiness we wish every

other may be added offering at the same time our united respects & regards to Mrs. C. without forgetting what is due to Miss Caroline.
        
          J. M
        
        
          P.S. On turning to yr. letter which accompanyed the French Vol. & my answer, I observe that the latter in bearing testimony to the fact that your mission to France was not of your seeking, did not express that it was not un⟨der⟩ the seal of confidence. I hope it was rightly understood as not meant to be witheld from any use, that truth & justice might be thought to require.
        
      